DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites “the extending arm”.  The parent claim 1 recites that “each one of the pair of valve plates has a sealing part and at least one extending arm”, thus requiring at least two extending arms.  It is unclear to which of these the recitation in claim 6 refers.
Regarding claim 11, the claim recites “at least one extending zone” which was previously recited in claim 1.  The relationship of this further recitation to that of claim 1 is unclear.  The examiner will interpret this limitation as requiring a separate extending zone.
Regarding claim 17, the claim recites “the extending arm”.  The parent claim 14 recites “at least two extending arms”, thus requiring at least two extending arms.  It is unclear to which of these the recitation in claim 6 refers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,998,827 to Cook et al. (Cook hereinafter) in view of US Patent 8,523,144 to Pechtold (Pechtold).
Regarding claim 1, Cook teaches a valve plate (86) having extending arms (87) of identical width, a pair of semicircular arcs (each including one of the intermediate lugs 87), and flat upper and lower surfaces (not labeled, see Fig. 3).  The examiner notes that the flat surfaces of Cook do not extend to the entire radial extent of the valve body (86, 87), but that this is not required by the claim, which only requires flat surfaces (e.g. not an entirely flat surface or the like).  Cook does not teach a smaller sealing side hardness.  Pechtold teaches that a valve element may comprise a softer material for interface with the sealing surface so as to elastically (i.e. not plastically) deform and form a seal (col. 2, ln. 5-14).  Therefore, it would have been obvious to one of ordinary skill in the art to form the sealing surface of Cook’s valve with a smaller hardness than the rest of the valve in order to allow for advantageously elastic sealing.
Regarding claim 15, Cook teaches the limitations of claim 14 from which claim 15 depends, as discussed above.  Cook does not explicitly teach the claimed lengths.  However, it has been held that where the prior art discloses a range which is similar to that claimed, a prima facie case of obviousness exists (MPEP 2144.05).  In this case, the geometry disclosed by Cook is generally similar to that claimed 
Regarding claim 16, Cook does not explicitly teach the claimed lengths.  However, it has been held that where the prior art discloses a range which is similar to that claimed, a prima facie case of obviousness exists (MPEP 2144.05).  In this case, the geometry disclosed by Cook is generally similar to that claimed to the extent that one of ordinary skill would expect a generally similar operation of the valve, at least to include producing substantially unidirectional flow through the pump.
Regarding claim 18, Cook teaches (see Fig. 3) that the thickness of the sealing part (86) is larger than a thickness of the arm (87).
Claims 1-5, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,931,000 to Fleming (Fleming hereinafter) in view of Cook.
Regarding claim 1, Fleming teaches a diaphragm pump (see Fig. 1).  Fleming does not teach a valve apparatus as claimed.  Cook teaches a pump including a valve seat (11) formed with first and second receiving troughs (both labeled 78) having associated runner gates (both labeled 79), a head cover (16) covering the valve seat (11), a pair of valve plates (86) disposed respectively in the receiving troughs (78) and having a geometric shape (e.g. circular or conical) corresponding to a geometric shape (e.g. circular or conical, at 82) of the troughs, and wherein the valve plates have a sealing part (86) and four extending arms (87) extending outward from a partial periphery of the sealing part so that a gap is formed between the first valve plate (86) and the respective trough (78), as  shown in Fig. 4.  Furthermore, Cook teaches an extending zone (consisting of 78) and having an abutting surface (80) and a ramp (81), the abutting surface indirectly supporting the extending arms (87) and the ramp being extended from the outer periphery of the abutting surface toward the runner gate and not contacting the extending arm (see Fig. 3).  Finally, Cook teaches flat upper and lower surfaces (not labeled, see Fig. 
Regarding claim 2, as best understood by the examiner, Cook teaches a pair of extending arms (any diametrically opposed two of lugs 87).
Regarding claim 3, Cook teaches a pair of semicircular arcs (each including one of the intermediate lugs 87).  Cook does not explicitly teach the claimed lengths.  However, it has been held that where the prior art discloses a range which is similar to that claimed, a prima facie case of obviousness exists (MPEP 2144.05).  In this case, the geometry disclosed by Cook is generally similar to that claimed to the extent that one of ordinary skill would expect a generally similar operation of the valve, at least to include producing substantially unidirectional flow through the pump.
Regarding claim 4, Cook does not explicitly teach the claimed lengths.  However, it has been held that where the prior art discloses a range which is similar to that claimed, a prima facie case of obviousness exists (MPEP 2144.05).  In this case, the geometry disclosed by Cook is generally similar to that claimed to the extent that one of ordinary skill would expect a generally similar operation of the valve, at least to include producing substantially unidirectional flow through the pump.
Regarding claim 5, Cook does not explicitly teach the claimed lengths.  However, it has been held that where the prior art discloses a range which is similar to that claimed, a prima facie case of 
Regarding claim 7, Cook teaches (see Fig. 3) that the thickness of the sealing part (86) is larger than a thickness of the arm (87).
Regarding claim 8, Cook teaches that a thickness of the extending arm is smaller than a thickness of the trough (78), and that the thickness is between 0.5 and 1 times a depth of the first receiving trough (for some positions of the sealing member, wherein the sealing member delineates the thickness of the trough).
Regarding claim 9, Cook teaches that the troughs each essentially consist of an extending zone (78) and that a width thereof (at a properly chosen secant) is less than two times the width of the extending arm (87).
Regarding claim 10, Cook teaches a positioning wall (90) which is disposed around a periphery of the trough so as to restrict the movement of the valve plate (86).
Regarding claim 12, Cook teaches a top surface (upward in Fig. 3) and a bottom surface (downward in Fig. 3) with each of the valve plates being flush with a respective surface (at an indentation therein).
Allowable Subject Matter
Claims 6, 11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of an arced extending arm having the claimed radius as in claims 6 and 17 and of the extending zone having an end being shaped in a pyramid and two slanted surfaces facing each other and respectively contacting an arced end of the extending arm as in claim 11 are not shown in the prior art of record in combination with the remaining limitations of those claims.
Response to Arguments
Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive.
With respect to the arguments regarding claim 19, the hardness limitation has been addressed by the newly cited Pechtold reference as discussed above.
With respect to claims 1-12, the examiner is not persuaded.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        17 March 2021